DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Thill et al (US 2011/0221631) in view of Hirt (US 2003/0174086 which was cited in previous Office Action(s)) and Aljadeff et al (US 2008/0186231 which was cited in previous Office Action(s)).
Thill et al

    PNG
    media_image1.png
    313
    344
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    448
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    407
    307
    media_image3.png
    Greyscale

Hirt

    PNG
    media_image4.png
    458
    660
    media_image4.png
    Greyscale


Regarding claim 1, Thill et al disclose in Fig 1, 4-5 above a radio source position estimation system comprising:
at least three a plurality of radio transmission devices (i.e. receiving stations 4a-4d) spaced a predetermined distance apart from one another and configured to transmit radio frequency (RF) signals received from an arbitrary radio source (i.e. spacecraft 6) (Abstract; [0080]-[0082]; [0109]-[0111]); and
a central radio reception device (i.e. processing 2) configured to estimate a position of the radio source using RF signals received from the at least three radio transmission devices (Abstract); wherein the central radio reception device comprises:

wherein the position estimation unit capable of selecting one among the at least three radio transmission devices as a reference radio transmission device and perform cross correlation between RF signals received from the reference radio transmission device and RF signals received from other radio transmission devices, thereby capable of calculating a time when a cross correlation value is a maximum value to be a TDQA measurement value ([0083]-[0088]; [0091]-[0092]; [0112]-[0113]),
wherein the position estimation unit capable of calculating a position variation quantity using the TDQA measurement value ([0083]-[0088]; [0091]-[0092]; [0112]-[0113]), and
wherein the position estimation unit capable of estimating the position of the radio source using the position variation quantity, and an initial position coordinate of the radio source ([0083]-[0088]; [0091]-[0092]; [0112]-[0113]).
Thill et al do not explicitly disclose the central radio reception device comprises at least three reception antenna units provided to correspond to the radio transmission device in a one-to-one manner and configured to receive RF signals transmitted from the radio transmission device as claimed.  Instead, Thill et al disclose the central radio reception device comprises a reception antenna unit (i.e. receiving unit 24) provided to correspond to the radio transmission devices and configured to receive RF signals transmitted from the radio transmission devices ([0112]-[0113]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to the central radio reception device comprises at least three 
In addition, Thill et al do not explicitly disclose the central radio reception device comprises a reference time provision unit configured to provide a time reference as claimed.  Hirt teaches in the same field of endeavor in Fig 2 above the central radio reception device comprises a reference time provision unit configured to provide a time reference (i.e. timer unit 44, 54) configured to provide a time reference ( [0067]; [0085]-[0087]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thill et al in view of Hirt to incorporate the central radio reception device comprises a reference time provision unit configured to provide a time reference as taught by Hirt to gain the advantage of effectively determine the time of the received signals, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
Further, Thill et al do not explicitly disclose the central radio reception device comprises at least three analog-to-digital (A/D) signal converters configured to perform digital sampling on the RF signals received independently by the at least three reception antenna units as claimed.  However, such utilization of A/D signal converters are well known in the art of wireless communication system / positioning system for converting the received RF signals to digital and sampling the digitally RF signals and such A/D signal converter is taught in Aljadeff et al (i.e. 
Further still regarding claim 1, Thill et al in view of Hirt and Aljadeff et al do not explicitly disclose the equations for the position estimation unit to estimate the position of the radio source as claimed.  It would have been an obvious matter of design choice to include the equations for the position estimation unit to estimate the position of the radio source as claimed based on user’s preference for his/her intended use in estimating the position of the radio source, since Applicant has not disclose such equations for estimating the position of the radio source as claimed solves any stated problem.  It appears that the invention would perform equally well with the equations for estimating the position of the radio source as taught by Thill et al in view of Hirt and Aljadeff et al
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
The statements of intended use or field of use (i.e. select, calculating, calculate, estimate) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.

	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured for”, “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 3, Thill et al do not explicitly disclose the A/D signal converter performs digital sampling by referring to a reference time provided by the reference time provision unit as claimed.  Aljadeff et al teach in the same field of endeavor the A/D signal converter (i.e. A/D converter 34) performs digital sampling by referring to a reference time provided by the reference time provision unit (i.e. timing function 40) (Fig 5; [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thill et al in view of Aljadeff et al to incorporate the A/D signal converter performs digital sampling by referring to a reference time provided by the reference time provision unit as taught by Aljadeff et al to gain the advantage of effectively converting and sampling the RF signal to reference time, since it has been held that if a technique has been used 
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 4, Thill et al disclose in Fig 4 above each of the at least three radio transmission devices comprises: a radio reception antenna unit (i.e. antenna 42) configured to receive RF signals from the arbitrary radio source ([0109]-[0110]); and a radio transmission antenna unit (i.e. transmitter 49) configured to transmit the RF signals to the central radio reception device ([0109]; [0111]).  Thill et al do not explicitly disclose a signal amplification unit configured to amplify the RF signals as claimed.  However, such utilization of signal amplification unit is well known in the art of wireless communication system / positioning system for amplify the RF signals and such signal amplification unit is taught in Aljadeff et al (i.e. signal power amplifier 43) (Fig 5; [0059]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate well-known signal amplification unit as taught by Aljadeff et al in the system of Hirt to gain the advantage of effectively amplifying RF signals since such signal amplification unit is well known in the art.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).


Regarding claim 7, Thill et al do not explicitly disclose the radio transmission antenna unit transmits a time stamp, which is issued with respect to a reception time when the RF signals are received from the radio reception antenna unit and a transmission time when the RF signals are output to the radio transmission antenna unit, together with the RF signals as claimed.  Hirt teaches in the same field of endeavor the radio transmission antenna unit transmits a time stamp, which is issued with respect to a reception time when the RF signals are received from the radio reception antenna unit and a transmission time when the RF signals are output to the radio transmission antenna unit, together with the RF signals ([0083]-[0085]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thill et al in view of Hirt to incorporate the radio transmission antenna unit transmits a time stamp, which is issued with respect to a reception time when the RF signals are received from the radio reception antenna unit and a transmission time when the RF signals are output to the radio transmission antenna unit, together with the RF signals as taught by Hirt to gain the advantage of effectively tracking the time of the received/transmitted signals, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thill et al modified by Hirt and Aljadeff et al as applied to claim 1 above, and further in view of Sagey et al (US 4,740,792 which was cited in previous Office Action(s)).
Sagey et al

    PNG
    media_image5.png
    391
    594
    media_image5.png
    Greyscale


Regarding claim 6, Thill et al modified by Hirt and Aljadeff et al do not explicitly disclose the radio transmission device is mounted on a moving body as claimed.  Sagey et al teach in the same field of endeavor in Fig 1 above the radio transmission device is mounted on a moving body (i.e. relay stations 24, 26, 28 / satellites 46, 48, 50) (col 6, lines 32-57; col 9, lines 57-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thill et al modified by Hirt and Aljadeff et al in view of Sagey et al to the radio transmission device is mounted on a moving body as taught by Sagey et al to gain the advantage of providing the design flexibility of the radio transmission device, since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition, as stated above and in previous Office Action, claim 1 is depleted with statements of intended use or field of use.  Thus, the claim as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  Applicant is suggested to amend the claims with language such as “configured for”, “configured to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,099,245 discloses a vehicle location system incorporating a plurality of ground enhancement stations and at least one satellite to receive encoded transmissions from a radio transmitter aboard a user vehicle.  The satellite transmits the signals received directly from the user and those relayed by the ground enhancement station to a base station where a computer calculates the position of the user on the basis of the time difference between the time of arrival of the signals.  The use of the ground enhancement stations, located throughout the area in which the user is to be located provides lower geometric dilution of precision than purely satellite or purely ground base systems, and in combination with the relatively simple transmitter aboard the vehicle and transponders at the ground enhancement stations and satellite, substantially reduces the cost of deployment of such a system.  Means may be provided to give the results of the calculation of position to the user by a radio link from the satellite or a ground enhancement station.
US 2003/0069025 discloses a system and method involve tracking the location of objects within an area of interest using transmitted-reference ultra-wideband (TR-UWB) signals.  The system includes at least three base stations communicating with a central processor, at least one mobile device and at least one fixed beacon transmitter of known location.  The mobile device is equipped with a transmitter for transmitting a TR-UWB signal to a base station, which then determines a location of the mobile device based on time difference of arrival information between the beacon transmitters and mobile devices measured at all the base stations.  Preferably, the area of interest includes a plurality of mobile devices each transmitting a delay-
US 7,190,271 discloses a system for locating an object within a monitored environment includes a tag transmitter that transmits an RF signal to receivers having unsynchronized clocks.  A processor is operative with each receiver and determines clock timing relationships for the clocks based on one of at least propagation or processing delays in the receivers to synchronize receiver performance.
US 8,208,939 discloses a wireless location system has at least one wireless tag to be located by the wireless location system, wherein the at least one wireless tag transmits two wireless signals having a known time relationship and having different bandwidths.  A plurality of receivers is provided wherein a first receiver receives and processes a first of the two wireless signals and estimates a time to arrive (TOA) of the first wireless signal, and a second receiver receives and processes a second of the two wireless signals and estimates a TOA of the second wireless signal at the second transceiver.  The plurality of receivers is time synchronized based on a common timing signal.  A location server is coupled to each of the plurality of receivers.  The location server receives the TOA of the first wireless signal from the first receiver and the TOA of the second wireless signal from the second receiver.  The location server calculating a TDOA of the two wireless signals and estimates a position of the at least one wireless tag based on the TDOA.
US 10,656,240 discloses geo-location systems and more particularly to geo -location systems based on radio signal time-difference of arrival as determined at a plurality of radio 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646